DETAILED ACTION
Claims 1-5, 14-16, 19, 21-23, 32, 35-36, 42-43, 50, 53-54 and 60-61 are allowable. Claims 65 and 69-72 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 02/20/2018, is hereby withdrawn and claims 65 and 69-72 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5, 14-16, 19, 21-23, 32, 35-36, 42-43, 50, 53-54, 60-61, 65 and 69-72 are allowed. The renumbered claims are 1 through 27.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest An apparatus for the separation of the components of a sample of material, said apparatus comprising a cartridge comprising a first layer comprising: at least one sample inlet port, at least one resin inlet port and a multiplicity of reagent and purge fluid input ports which are fluidically connected via a multiplicity of control valves to a multiplicity of chromatographic columns which are fluidically connected together in series; and a multiplicity of outlet ports wherein each outlet port additionally comprises an outlet valve which is adapted to control the flow of fluid through said outlet ports; wherein each outlet port is fluidically connected to a separate collection container and/or is connected to a proceeding column inlet; wherein each of said multiplicity of chromatographic columns is aligned with one of said multiplicity of outlet ports so as to allow for at least a portion of the fluid flow to exit the system from wherein the axis of each of said multiplicity of chromatographic columns and the multiplicity of control valves is approximately in the same plane forming the first layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797